DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered. Claims 5-10 are pending. 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 9 is objected to because of the following informalities:  
“engaging an adjustable first ear piece attached to a planar stretchable material, comprising a headband portion and a liquid deflecting portion” should read “engaging an adjustable first ear piece attached to a planar stretchable material, the planar stretchable material
“creating a bend in the stretched planar stretchable material separating the headband portion from the liquid deflecting portion” should read “creating a bend in the stretched planar stretchable material, the bend separating the headband portion from the liquid deflecting portion,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 5 recites the limitations “the planar material stretched across a wearer’s forehead,” “the liquid deflecting portion extending forwardly from the wearer’s forehead,” and “a water impervious seal between the headband portion and the wearer’s forehead.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not contain language such as “configured to” (e.g., “the configured to be stretched across a wearer’s forehead,” “the liquid deflecting portion configured to extend forwardly from the wearer’s forehead,” and “a water impervious seal configured to extend between the headband portion and the wearer’s forehead”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Penman et al. (herein Penman)(US Patent No. 2,696,008) in view of Guntrup (US Patent No. 2,081,088).
Regarding claim 5, Penman discloses an apparatus (see Figs. 1-3), the apparatus comprising:
a stretchable material (material forming visor 8 and headband portion 1, 2; note that at least the headband portion 1, 2 is stretchable; see column 1, line 70 – column 2, line 8 and the material is therefore stretchable at least in part), comprising a headband portion (1, 2) and a liquid deflecting portion (8; see Figs. 1-3 and column 1, lines 15-45);
an adjustable first ear piece (right 5) attached to the stretchable material at a first edge (right edge of 1, 2, 8; see Figs. 1-2 and column 2, lines 8-45, note that each ear piece 5 is adjusted in place by manually pressing the ear piece inwardly to the wearer’s ear to form a vacuum fit);
an adjustable second ear piece (left 5) attached to the stretchable material at a second edge (left edge of 1, 2, 8; see Figs. 1-2 and column 2, lines 8-45);
the stretchable material stretched across a wearer's forehead (see at least Figs. 1-2 and column 1, line 70 – column 2, line 65);
a bend in the stretched stretchable material separating the headband portion from the liquid deflecting portion (see annotated Fig. 2 and column 2, lines 8-65);
the liquid deflecting portion extending forwardly from the wearer's forehead and downwardly from the bend (see Figs. 1-3 and column 2, lines 19-30); and


    PNG
    media_image1.png
    540
    551
    media_image1.png
    Greyscale

Regarding the limitation “a water impervious seal,” Penman discloses wherein the headband portion is configured to “conform closely to the surface of the wearer’s forehead and cling to the same with an intimate contact,” with “tension…sufficient to hold [upper edge 4] closely against the forehead and temples so that any soapy water reaching this edge will pass down over the outer side of the edge and be shed down away from the eyes by the visor 8” (see column 1, lines 30-35; and column 1, line 70 – column 2, line 45). One of ordinary skill in the art 
Penman substantially discloses the invention as claimed but fails to disclose wherein the stretchable material is a planar material.
However, Guntrup teaches a headworn apparatus (see Figs. 1-4) comprising a planar material (5) that includes a headband portion and a visor portion (see annotated Fig. 3), wherein the headband portion and the visor portion are separated and defined by a bend (14) in the planar material (see Fig. 1 and 3 and page 1, column 1, line 28 – column 2, line 28), to allow the protective head-worn apparatus to be economically manufactured in a single flat sheet while also allowing it to bend into a three-dimensional shape when in use (see page 1, column 1, lines 1-15).

    PNG
    media_image2.png
    506
    843
    media_image2.png
    Greyscale

planar material, as doing so would allow the headworn apparatus to be economically manufactured in a single flat sheet while also allowing it to bend into a three-dimensional shape when in use.

Regarding claim 6, the modified apparatus of Penman (i.e., Penman in view of Guntrup) is further disclosed wherein the liquid deflecting portion (8 of Penman) comprises a substantially curved shape (see at least Fig. 1 of Penman).

Regarding claim 7, the modified apparatus of Penman (i.e., Penman in view of Guntrup) is further disclosed wherein at least one of the adjustable first ear piece and adjustable second ear piece (right and left 5 of Penman) comprises an adjustable looped shape (see Fig. 1 and column 2, lines 8-45; each ear piece 5 comprises an oval/circular looped shape that loops around the wearer’s ear, and is adjusted in place by manually pressing the ear piece inwardly to the wearer’s ear to form a vacuum fit).

Regarding claim 8, the modified apparatus of Penman (i.e., Penman in view of Guntrup) is further disclosed wherein at least one of the adjustable first ear piece and adjustable second ear piece comprises an elastic material (see column 1, line 70 – column 2, line 45, the material of ear pieces 5 is at least somewhat elastic).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Penman in view of Guntrup, further in view of Mason et al. (herein Mason)(US Patent No. 4,481,680).
Regarding claim 9, Penman discloses a method, the method comprising:
engaging an adjustable first ear piece (right 5; see Figs. 1-2 and column 2, lines 8-45, note that each ear piece 5 is engaged when applying the ear piece to the wearer’s head, then adjusted in place by manually pressing the ear piece inwardly to the wearer’s ear to form a vacuum fit) attached to a stretchable material (material forming visor 8 and headband portion 1, 2; note that at least the headband portion 1, 2 is stretchable; see column 1, line 70 – column 2, line 8 and the material is therefore stretchable at least in part), comprising a headband portion (1, 2) and a liquid deflecting portion (8; see Figs. 1-3 and column 1, lines 15-45);
engaging an adjustable second ear piece (left 5) attached to the planar stretchable material (see Figs. 1-2 and column 2, lines 8-45);
adjusting at least the engaged adjustable first ear piece (see Figs. 1-2 and column 2, lines 8-45 and note above);
stretching the planar stretchable material across a wearer's forehead (see at least Figs. 1-2 and column 1, line 70 – column 2, line 65);
extending the liquid deflecting portion forwardly from the wearer's forehead and downwardly from a bend in the stretchable material that separates the headband portion from the liquid deflecting portion (see Figs. 1-3 and annotated Fig. 2 and column 2, lines 8-65); 
creating a water impervious seal between the headband portion and the wearer's forehead (contact seal between inner surface of headband portion 1, 2 and wearer’s forehead as seen in Figs. 1-2; see column 1, lines 30-35; column 1, line 70 – column 2, line 45; and note below); and

Regarding the limitation “a water impervious seal,” Penman discloses wherein the headband portion is configured to “conform closely to the surface of the wearer’s forehead and cling to the same with an intimate contact,” with “tension…sufficient to hold [upper edge 4] closely against the forehead and temples so that any soapy water reaching this edge will pass down over the outer side of the edge and be shed down away from the eyes by the visor 8” (see column 1, lines 30-35; and column 1, line 70 – column 2, line 45). One of ordinary skill in the art would understand that the clinging of the portion to the wearer’s forehead to prevent soapy water from passing through, and to redirect the soapy water down the visor, would constitute a water impervious seal, i.e., a seal that does not allow water to enter or pass, see definition 1a of “impervious” via Merriam-Webster.com).
Penman substantially discloses the invention as claimed but fails to disclose wherein the stretchable material is a planar material. Penman also fails to disclose wherein the method includes the step of creating the bend between the headband portion and the liquid deflecting portion occurs specifically when the planar stretchable material is stretched (“creating a bend in the stretched planar stretchable material separating the headband portion from the liquid deflecting portion”).
However, Guntrup teaches a headworn apparatus (see Figs. 1-4) comprising a planar material (5) that includes a headband portion and a visor portion (see annotated Fig. 3), wherein the headband portion and the visor portion are separated and defined by a bend (14) in the planar material (see Fig. 1 and 3 and page 1, column 1, line 28 – column 2, line 28), to allow the 
Furthermore, Mason teaches a method, the method comprising: providing a planar material (2); providing a bend in the planar material (gutter as described in column 1, lines 48-52 and column 2, lines 55-60, see annotated Fig. 4), the bend separating a headband portion from a deflecting element portion in the planar material (see annotated Fig. 4 and column 2, lines 55-60); creating a water impervious seal between the headband portion and a wearer (see column 1, lines 6-10 and column 2, lines 21-60; the headband portion of planar material 2 includes a raised rib 8 which is “pressed securely against the circumference of the wearer’s head, creating a liquid impermeable barrier between the user’s scalp and the user’s face and neck”); and deflecting liquid from the wearer using the deflecting element portion (see column 2, lines 55-60); wherein the step of creating the bend between the headband portion and the liquid deflecting portion occurs specifically when the planar stretchable material is worn (see Figs. 3-4 and column 2, lines 51-60), so as to provide a single planar material that is capable of being worn in multiple configurations for different purposes (see column 1, lines 38-40 and column 2, line 55-60).

    PNG
    media_image3.png
    778
    741
    media_image3.png
    Greyscale

Therefore, based on Guntrup’s and Mason’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Penman’s apparatus from a planar stretchable material, and wherein the step of creating the bend between the headband portion and the liquid deflecting portion occurs specifically when the planar stretchable material is worn (and therefore stretched, since Penman discloses wherein the stretchable material is stretched when worn to form a seal against the wearer’s forehead, as discussed above); as doing so would allow the protective head-worn apparatus to be economically manufactured in a single flat sheet while also allowing it to bend into a three-

Regarding claim 10, the modified method Penman (i.e., Penman in view of Guntrup and Mason) is further disclosed wherein the planar stretchable material (material forming visor 8 and headband portion 1 of Penman, as modified above) comprises a single-piece visor (see at least Fig. 1 and column 2, lines 14-20 of Mason).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732